Citation Nr: 0623425	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a skin disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to April 
1990 and from January 1991 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board observes that although the veteran also initiated 
an appeal of the RO's denial of service connection for 
hematuria and blood in the stool, he thereafter submitted a 
VA Form 9 in December 2003 limiting his appeal to the issue 
of entitlement to service connection for skin disability.  
The Board will limit its decision accordingly.  


FINDING OF FACT

The veteran's skin symptomatology has been medically 
attributed to acneform folliculitis, which was not present in 
service and is not etiologically related to service. 


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a skin 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), are applicable to the 
veteran's claim.  They provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the veteran, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in December 2001, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's skin 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the veteran has been afforded a VA 
examination and service medical records and pertinent VA 
medical records have been obtained.  While the April 2003 VA 
examiner initially noted that the veteran's claim file was 
not available for review, the RO returned the claim file to 
him and requested an addendum opinion after the claims file 
was reviewed.  An addendum dated in September 2003 is 
included in the claim file.

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
its development and consideration of the claim by the RO were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

With respect to the veteran's principal contention, that his 
skin disability is related to his service in the Persian 
Gulf, the Board notes that the medical evidence in fact 
includes diagnoses to account for the symptoms reported.  The 
veteran's skin disability was diagnosed by a VA physician in 
April 2003 as acneform folliculitis.  Crural intertrigo was 
also diagnosed at that time.  Earlier diagnoses of seborrheic 
dermatitis and tinea manuum were noted by history, but those 
disorders were not present at the time of the examination.  

VA outpatient treatment reports also contain diagnoses of 
acne of the thighs, buttocks and forehead in November 2000, 
tinea cruris in April 2002, and an erythematous rash over the 
face in May 2001.  While those disabilities were not present 
at the time of the April 2003 examination, even conceding 
such diagnoses as current skin disabilities, the fact that 
they have been attributed to known diagnoses means that the 
veteran's skin disability may not be characterized as being 
the result of an undiagnosed illness, because there are in 
fact several valid diagnoses.  

The primary evidence in support of the veteran's contention 
that he has an undiagnosed illness comes from his own 
contentions.  However, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology, or indeed to refute a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

With respect to whether service connection is warranted on a 
direct basis, the veteran's service medical records show that 
the veteran was treated for verruca vulgaris (common warts) 
in December 1986, but they do not show that he was found to 
have any of the skin disorders currently diagnosed, or indeed 
that he had any chronic skin disability.  The reports of 
examination for discharge in February 1990 and May 1991 show 
that the veteran's skin was found to be normal on clinical 
evaluation.  

Although the post-service medical evidence of record shows 
that the veteran currently has a skin disability as discussed 
above, there is no post-service medical evidence of such skin 
disability until many years after the veteran's discharge 
from service or of a nexus between the veteran's skin 
disability and his military service.  Moreover, the VA 
physician who examined the veteran in April 2003 and reviewed 
the claims folder in September 2003 has opined that it would 
be difficult to ascribe the current skin disability to the 
veteran's military service given the eight years intervening 
his separation from service and his first treatment for the 
disorder.  

As with the current diagnosis, the evidence of a nexus 
between the veteran's current skin disability and his 
military service is limited to the veteran's own statements.  
This is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  Id.  

The veteran stated in his notice of disagreement that he has 
had a skin disorder since 1991.  However, this recent 
statement conflicts with information the veteran provided at 
separation from service.  On the reports of medical history 
in February 1990 and May 1991, the veteran reported no 
history of skin diseases.  There is in fact no medical 
evidence of a skin disability until November 2000.  The first 
claim for service connection for a skin disability submitted 
to VA was not received until September 2001.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

While the veteran is competent to describe the date onset of 
symptoms, it is the Board's duty to evaluate the credibility 
and probative weight of such statements.  In this case, the 
Board finds that the contemporaneous nature of the reports of 
medical history at separation is more reliable and thus more 
probative than history as reported by the veteran years later 
in the context of a claim for monetary benefits from the 
government.  Not only may the veteran's memory be dimmed with 
time, but self interest may play a role in the more recent 
statements  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony]; cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Service connection for a skin disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


